Order issued September 17,2012




                                              In The
                                    Qiourt of Appeals
                         lf.iftiJ ili.strict of W.exa.s at ilalla.s
                                      No. 05-12-00472-CR


                            CHRISTOPHER BRANCH, Appellant

                                                v.


                           On Appeal from the 282nd District Court
                                    Dallas County, Texas
                             Trial Court Cause No. Fll-14772-S


                                          ORDER

        We GRANT IN PART appellant's motion to supplement the clerk's record and to hold the

briefing schedule in abeyance. The Court orders the following relief.

        We ORDER the trial court clerk to file, within FIFTEEN days of the date of this order, a

supplemental clerk's record containing a copy of the presentence investigation report prepared for

this case.

        We EXTEND the time to file appellant's brief until FORTY-FIVE days from the date of

this order.

        We DIRECT the Clerk of this Court to send copies of this order, by electronic transmission,

to Dallas County District Clerk Gary Fitzsimmons and to The Da lias County District Clerk, Crimina I
Records Division.




                          LA~~
                          JUSTICE




                    -2-